Case: 21-60037     Document: 00516366303         Page: 1     Date Filed: 06/22/2022




              United States Court of Appeals
                   for the Fifth Circuit                                 United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            June 22, 2022
                                  No. 21-60037
                                Summary Calendar                           Lyle W. Cayce
                                                                                Clerk


   Lilian Teresa Hernandez-Ramos; Edwin Joel Garcia-
   Hernandez; Michael Josue Dubon-Hernandez,

                                                                     Petitioners,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                            Agency No. A208 280 378
                            Agency No. A208 280 379
                            Agency No. A208 280 380


   Before King, Costa, and Ho, Circuit Judge.
   Per Curiam:*
          Lilian Teresa Hernandez-Ramos, Edwin Joel Garcia-Hernandez, and
   Michael Josue Dubon-Hernandez, natives and citizens of Honduras, petition


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60037       Document: 00516366303            Page: 2     Date Filed: 06/22/2022




                                       No. 21-60037


   for review of the Board of Immigration Appeals’s (BIA) decision dismissing
   their appeal from an order of the Immigration Judge (IJ) denying their
   applications for asylum, withholding of removal, and protection under the
   Convention Against Torture (CAT). The petitioners sought relief based on
   membership in a particular social group (PSG) comprised of family members
   of Elvin Adonai Avila Estrada, a cousin who was in the military and murdered
   while delivering ballots for an election. 1
          Hernandez-Ramos testified that she did not know who shot her during
   an armed robbery or who was responsible for murdering Elvin. Thus, her
   assertion that she was targeted due to her family relationship to Elvin is based
   on nothing more than speculation. As such, she fails to show that substantial
   evidence compels a conclusion contrary to that of the BIA on the issue of
   whether she demonstrated past persecution on account of her family-based
   PSG. See Zhang v. Gonzales, 432 F.3d 339, 344 (5th Cir. 2005); Ramirez-
   Mejia v. Lynch, 794 F.3d 485, 492-93 (5th Cir. 2015); Thuri v. Ashcroft, 380
   F.3d 788, 792-93 (5th Cir. 2004). Additionally, Hernandez-Ramos was never
   threatened or harmed during the two and half years she lived in Honduras
   following the armed robbery incident. Moreover, her parents, grandfather,
   three siblings, aunts, and uncles, including the parents of Elvin, currently live
   in Honduras without issue. Thus, Hernandez-Ramos has failed to show that
   substantial evidence compels a conclusion contrary to that of the BIA on the
   issue of whether she demonstrated a well-founded fear of future persecution.
   See Zhang, 432 F.3d at 344; 8 C.F.R. § 1208.13(b)(2)(ii). The BIA therefore
   correctly denied her requests for asylum and withholding of removal. See
   Zhang, 432 F.3d at 344; Efe v. Ashcroft, 293 F.3d 899, 906 (5th Cir. 2002).



          1
             Edwin and Michael are Hernandez-Ramos’s sons and are included as derivative
   beneficiaries in her asylum application.




                                            2
Case: 21-60037    Document: 00516366303          Page: 3   Date Filed: 06/22/2022




                                  No. 21-60037


         Lastly, Hernandez-Ramos abandons her CAT claim by failing to raise
   the claim on appeal. See Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir.
   2003). Accordingly, the petition for review is DENIED.




                                       3